Appellate Case: 20-1334     Document: 010110651640       Date Filed: 03/02/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 2, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ARTHUR MOORE,

        Plaintiff - Appellant,

  v.                                                          No. 20-1334
                                                  (D.C. No. 1:19-CV-02185-PAB-STV)
  SERGEANT TRESCH,                                             (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.**
                   _________________________________

       On July 31, 2019, Arthur Moore, an inmate at the Sterling Correctional

 Facility (“Sterling”), filed a pro se § 1983 complaint in the District of Colorado,

 alleging First and Eighth Amendment violations. According to Moore, prison

 officials at the Buena Vista Correctional Facility (“Buena Vista”), where he was

 previously incarcerated, had failed to protect his personal safety by placing gang

 members in his cell and retaliated against him for filing a prior civil complaint for the



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 20-1334   Document: 010110651640       Date Filed: 03/02/2022      Page: 2



 same claims. Sergeant Tresch, a prison official at Buena Vista and the subject of

 Moore’s allegations, filed a motion for summary judgment on February 4, 2020,

 arguing that Moore had failed to exhaust mandatory administrative remedies under

 the Prison Litigation Reform Act of 1995 (PLRA).

       The magistrate judge recommended granting Tresch’s motion for summary

 judgment for failure to exhaust administrative remedies on May 18, 2020. The

 district court adopted the magistrate judge’s recommendation, addressed Moore’s

 timely objections to it, and granted Tresch’s motion for summary judgment on

 August 13, 2020. This appeal followed. We affirm.

                                          I.

       In 2008, while incarcerated at Sterling, Moore was charged with the attempted

 murder of a gang member. Ten years later, on April 12, 2018, while Moore was

 detained at Buena Vista, a fight broke out between two gangs. One of the gang

 members involved in the altercation was transferred to Moore’s cell, and the gang

 members and Moore were placed on lockdown.

       On May 2, 2018, Moore filed a Step 1 grievance asking why he was included

 in the lockdown. His grievance was denied because, although he was not involved in

 the altercation, he was “documented as being associated with a disruptive group and

 therefore [was] placed on RFP status1 pending an ongoing investigation into the



       1
         Removal from Population (“RFP”) is a “temporary status reserved for
 offenders who, for security/safety reasons, must be removed from general
 population.” R. at 236 n.3.
                                           2
Appellate Case: 20-1334   Document: 010110651640       Date Filed: 03/02/2022    Page: 3



 incident.” R. at 236. Moore then filed a Step 2 grievance on May 17, in which he

 requested to be transferred to a cell with a non-gang member as a cellmate and noted

 that his case file established that he was not to be celled with a gang member. On

 June 18, Moore received a response, which stated that although he could not, per

 Colorado Department of Corrections (CDOC) administrative regulation 850-04,

 grieve his cell assignment, he was able to submit a move request in order to change

 cellmates.

       The next day, Moore submitted a Step 3 grievance noting that because he was

 charged with the attempted murder of a gang member in 2008 at Sterling, his

 grievance request not to be celled with a gang member should override AR 850-04.

 On July 28, Moore received a response stating that because the grievance process was

 not a proper method for review of his RFP status, Moore had not exhausted his

 administrative remedies. Nonetheless, the gang member was transferred to another

 cell after Buena Vista’s response.

       Moore had issues with cellmate placement again the following year.

 Allegedly, on June 10, 2019, Tresch told Moore that there was nothing stopping him

 from placing a gang member in Moore’s cell. Indeed, around that time, a gang

 member moved into the cell. On June 11, Moore filed a Step 1 grievance addressing

 Tresch’s statements and Moore’s new cellmate. Moore alleges that on June 30,

 Tresch threatened him for filing a complaint and grievances against him. The

 grievance was denied on July 5, and Moore did not file a Step 2 or Step 3 grievance.



                                           3
Appellate Case: 20-1334    Document: 010110651640           Date Filed: 03/02/2022   Page: 4



       On July 31, 2019, Moore brought claims for “retaliation in violation of the

 First Amendment and failure to protect his safety in violation of the Eighth

 Amendment” in the District of Colorado. R. at 295. Tresch filed a motion for

 summary judgment on February 4, 2020, arguing that Moore hadn’t exhausted his

 administrative remedies. The magistrate judge recommended granting the motion,

 and the district court granted it. This appeal followed.

                                           II.

       This court reviews a district court’s grant of summary judgment “de novo,

 using the same standards applied by the district court.” Roberts v. Barreras, 484

 F.3d 1236, 1239 (10th Cir. 2007). Summary judgment is warranted when the movant

 shows that there is “no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       When a defendant moves for summary judgment on the basis of an affirmative

 defense—here, failure to exhaust—“[t]he defendant . . . must demonstrate that no

 disputed material fact exists regarding the affirmative defense asserted.” Helm v.

 Kansas, 656 F.3d 1277, 1284 (10th Cir. 2011) (quoting Hutchinson v. Pfeil, 105 F.3d

 562, 564 (10th Cir. 1997)). Thus, the initial burden of proof for the exhaustion of

 administrative remedies in a suit governed by the PLRA “lies with the defendant.”

 Roberts, 484 F.3d at 1241. If the defendant carries this burden, “the plaintiff must

 then demonstrate with specificity the existence of a disputed material fact.”

 Hutchinson, 105 F.3d at 564. A plaintiff’s failure to meet this burden results in the



                                            4
Appellate Case: 20-1334    Document: 010110651640         Date Filed: 03/02/2022     Page: 5



 affirmative defense barring his claim and entitles the defendant to summary judgment

 as a matter of law. See id.

       Because Moore is a pro se litigant, we construe his pleadings liberally. See

 Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Nonetheless, pro se parties

 must “follow the same rules of procedure that govern other litigants.” Nielsen v.

 Price, 17 F.3d 1276, 1277 (10th Cir. 1994).

                                            III.

       According to the PLRA, “[n]o action shall be brought with respect to prison

 conditions under section 1983 of this title, or any other Federal law, by a prisoner

 confined in any jail, prison, or other correctional facility until such administrative

 remedies as are available are exhausted.” 42 U.S.C. § 199e(a). The Supreme Court

 has held that the PLRA’s exhaustion requirement is mandatory; an inmate may not

 bring any action “absent exhaustion of available administrative remedies.” Ross v.

 Blake, 136 S. Ct. 1850, 1856 (2016). Furthermore, according to this court, “[a]n

 inmate who begins the grievance process but does not complete it is barred from

 pursuing a § 1983 claim under PLRA for failure to exhaust his administrative

 remedies.” Thomas v. Parker, 609 F.3d 1114, 1118 (10th Cir. 2010).

       The unavailability of administrative remedies is the single “textual exception

 to mandatory exhaustion” in the PLRA. Ross, 136 S. Ct. at 1858. Although a

 defendant carries the burden of showing that the plaintiff failed to exhaust his

 administrative remedies, “once the defendant has carried that burden, ‘the onus falls

 on the plaintiff to show that remedies were unavailable to him.’” May v. Segovia,

                                             5
Appellate Case: 20-1334     Document: 010110651640        Date Filed: 03/02/2022     Page: 6



 929 F.3d 1223, 1234 (10th Cir. 2019) (quoting Tuckel v. Grover, 660 F.3d 1249,

 1254 (10th Cir. 2011)). The Supreme Court considers three types of administrative

 remedies to be unavailable, “although [they are] officially on the books”: (1) a

 procedure hindered by officers’ inability or unwillingness to provide relief, (2) an

 administrative scheme “so opaque that it becomes, practically speaking, incapable of

 use,” and (3) a remedy thwarted by prison administrators’ “machination,

 misrepresentation, or intimidation.” Ross, 136 S. Ct. at 1859–60.

       In support of his argument that Moore failed to exhaust his administrative

 remedies, Tresch offers testimony from Officer DeCesaro, a CDOC Step 3 Grievance

 Officer. In an affidavit, DeCesaro states that an inmate must file a Step 1 grievance

 “no later than thirty (30) calendar days from the date the inmate knew, or should have

 known, of the facts giving rise to the grievance.” R. at 110. According to DeCesaro,

 “[i]f the inmate is not satisfied with the result of the Step 1 grievance, he must file a

 Step 2 grievance form concerning the issue within 5 days of receipt of the written

 response to the Step 1 grievance.” Id. If the inmate remains unsatisfied, he must

 “file a Step 3 grievance within 5 days of the written response to the Step 2

 grievance.” Id.

       DeCesaro found, upon review of CDOC’s records about Moore’s grievances,

 that Moore had filed a Step 1 grievance regarding CDOC’s alleged failure to protect

 him from violence and, after it was denied, had not followed up with a Step 2

 grievance. Thus, DeCesaro concluded, Moore “did not exhaust administrative

 remedies as to that purported failure to protect.” Id. at 112. Additionally, DeCesaro

                                             6
Appellate Case: 20-1334    Document: 010110651640         Date Filed: 03/02/2022       Page: 7



 found that “Moore did not file any grievance that he was retaliated against in

 violation of his First Amendment rights.” Id.

       Moore does not dispute that CDOC has a three-step grievance process or that

 that he failed to exhaust that process for his claims. To the contrary, Moore states

 that he “did not continue his step (2) and (3) [grievances].” Id. at 151 (parentheses

 omitted). Rather, Moore argues that the grievance procedure was unavailable to him

 because (1) it did not apply to his particular complaint (failure to protect due to

 sharing a cell with a gang member) and (2) Tresch deterred him from using the

 process by threatening him.

                          A. Grievance Procedure Applicability

       Moore argues that, because CDOC replied to his 2018 Step 2 and 3 grievances

 requesting not be celled with a gang member by saying that his complaint was not

 subject to the grievance process, the grievance process was thus unavailable for the

 type of claim he brought in 2019. The magistrate judge recommended finding that

 Moore had provided no evidence to support his argument that the administrative

 process was unavailable to grieve his 2019 failure to protect claim.

       First, according to the recommendation, Moore’s argument is “undermined by

 the fact that, even after receiving the CDOC’s responses to the 2018 Grievances,”

 Moore filed another Step 1 grievance in June 2019 regarding a housing issue. Id. at

 246. That Moore filed another grievance on the same subject matter suggests that he

 did not actually believe his complaint was not subject to the formal three-step process

 set forth by CDOC.

                                             7
Appellate Case: 20-1334    Document: 010110651640        Date Filed: 03/02/2022     Page: 8



       The magistrate judge also found that CDOC’s response, which indicated that

 his grievance was denied only after an investigation revealing that “staff [was]

 following policy” and expressly notified Moore that he “ha[d] not exhausted [his]

 means of addressing this matter” and could “obtain further review by submitting the

 next step,” in no way suggested that Moore’s complaint wasn’t subject to the

 grievance procedure. Id. at 72.

       In the district court, Moore objected to the magistrate judge’s conclusion that

 there was no evidence that the administrative process was unavailable to grieve

 Moore’s complaint on two grounds. First, Moore argued that filing a Step 1

 grievance knowing it was unavailable does not mean the grievance process was

 actually available and, second, that, as a result of his agreement with CDOC

 preventing him from sharing a cell with a gang member, proving that a gang member

 was placed in his cell suffices to show an Eighth Amendment violation.

       The district court agreed with Moore insofar as “[i]f there are truly no

 available administrative remedies for plaintiff to exhaust, then his decision to attempt

 to utilize a futile procedure would not somehow” subject him to the PLRA’s

 exhaustion requirement. Id. at 299. However, the district court found, “that is not

 what the evidence demonstrates.” Id. at 300.

       A review of the record reveals a set of undisputed facts that indicate Moore

 has failed to satisfy his burden. Based on the undisputed evidence, there is no

 question that administrative remedies were available to Moore for his failure to

 protect claim. First, DeCesaro states—and Moore does not dispute—that, after

                                            8
Appellate Case: 20-1334    Document: 010110651640        Date Filed: 03/02/2022    Page: 9



 Moore’s Step 1 grievance regarding his Eighth Amendment claim was denied, he

 “did not continue his grievance process.” Id. at 151. Next, AR 850-04 states that the

 grievance process “may not be used to seek review of . . . [f]acility placement, unit,

 cell[,] and bunk assignment,” including bunk assignments due to “protective

 custody[,] as those decisions are guided by AR 650-02.” Id. at 117. Additionally,

 CDOC denied Moore’s Step 1 grievance because “it appears that staff are following

 policy” and stated that he “ha[s] not exhausted [his] means of addressing this matter.”

 Id. at 72. Finally, the grievance process is available to address “a broad range of

 complaints,” including failure to protect from violence. Id. at 117.

       We agree with the district court that the “only evidence that could be

 interpreted as making the grievance process unavailable to [Moore] is AR 850-04,”

 which bars inmates from grieving bunk assignments. Id. at 301. But Moore’s claim

 regards failure to protect from violence—and AR 850-04 is silent on the applicability

 of the grievance process to such a complaint. Furthermore, the response to Moore’s

 Step 1 grievance informed him that he had “not exhausted [his] means” of addressing

 the matter of his First and Eighth Amendment claims. Id. at 72.

       Moore argues that he was led to believe the grievance process was unavailable

 for his failure to protect claim because, when CDOC denied his Step 2 and 3

 grievances requesting not to be celled with a gang member in 2018, it replied that his

 complaint was not subject to the grievance process. Id. at 152. But Moore’s initial

 grievance contained just one request: “I want to know why I am on RFP.” Id. at 214

 (parentheses omitted). Although Moore’s Step 2 grievance shifts its focus to his

                                            9
Appellate Case: 20-1334     Document: 010110651640         Date Filed: 03/02/2022      Page: 10



  desire not to live with a gang member, CDOC’s response centers on his complaint

  about RFP classification because a “substantive issue or remedy may not be added at

  a later step if it has not been contained in each previous step of that particular

  grievance.” Id. at 117. CDOC’s response to Moore’s 2018 grievance is irrelevant to

  its 2019 merits-based denial (which included a statement that further steps would be

  necessary in order to exhaust the grievance process) of Moore’s failure to protect

  grievance. CDOC’s response to Moore in 2018—that RFP “placement is a

  classification issue and is not a grievable matter”—does not prove that a failure to

  protect claim cannot be exhausted by the grievance process. Id. at 217.

        Furthermore, we agree with the district court that Moore’s second objection—

  that because he has an agreement with CDOC ensuring him a non-gang member

  cellmate, he can establish an Eighth Amendment violation by proving that a gang

  member was placed in his cell—is unpersuasive. The record is bereft of any

  evidence of such an agreement. Additionally, even if Moore could prove the

  existence and enforceability of such an agreement, he would need to first take the

  issue up with CDOC by way of its administrative processes. The PLRA establishes a

  “mandatory exhaustion regime[], foreclosing judicial discretion.” Ross, 136 S. Ct. at

  1857. Therefore, Moore would need to first exhaust his administrative remedies

  before we could weigh in on the merits of his alleged agreement with CDOC.

                                 B. Threats and Intimidation

        Moore also argues that he “did not continue his grievance process . . . [because

  of] ‘prior threats’ from . . . Tresch.” R. at 151. This court has held that because an

                                              10
Appellate Case: 20-1334     Document: 010110651640         Date Filed: 03/02/2022     Page: 11



  administrative remedy cannot be considered meaningfully available “if its use will

  result in serious retaliation[,] . . . when a prison official inhibits an inmate from

  utilizing an administrative process through threats or intimidation, that process can

  no longer be said to be ‘available.’” Tuckel, 660 F.3d at 1252–53.

         To determine whether an inmate has adequately shown that threats or

  intimidation have rendered a remedy unavailable, we apply the Turner test, originally

  developed by the Eleventh Circuit. See id. at 1254 (adopting Turner v. Burnside, 541

  F.3d 1077, 1085 (11th Cir. 2008)). To prevail on his claim, Moore must make two

  showings: “(1) that the threat or intimidation actually did deter the plaintiff inmate

  from lodging a grievance or pursuing a particular part of the prison administrative

  process; and (2) that the threat or intimidation would deter a reasonable inmate of

  ordinary firmness and fortitude from lodging a grievance or pursuing the part of the

  prison administrative process that the inmate failed to exhaust.” Id. at 1254. We

  agree with the district court that Moore satisfied neither the subjective showing—that

  he was “actually deterred”—nor the “objective one, requiring the district court to

  consider the context of the alleged threat or intimidation.” Id.

         Moore argues that Tresch’s statement on June 10, 2019, that “‘[t]here is no law

  that can stop him from putting a gangmember [sic] in [Moore’s] cell’ can clearly be

  inferred as a threat” and that this threat “did stop [him] from continuing to file his

  step 2 and 3 grievances.” R. at 152 (emphasis and parentheses omitted). But Moore

  filed a grievance dealing with this very statement on the day after he alleged it was

  spoken. The statement about which Moore complains in his Step 1 grievance—that

                                              11
Appellate Case: 20-1334     Document: 010110651640          Date Filed: 03/02/2022       Page: 12



  “Sgt. Tresch told [him] . . . that there is (no) law that can stop him from putting a

  (gang member) in the cell with” him—is nearly identical to the statement Moore says

  frightened him out of filing a grievance. Id. at 72. Moore’s claim thus fails on the

  subjective prong because Tresch’s alleged statement did not “actually . . . deter [him]

  from lodging a grievance.” May, 929 F.3d at 1235 (internal quotations omitted).

  Moore didn’t follow up with Step 2 and 3 grievances, but he provides no explanation

  for why Tresch’s alleged threat would deter him from completing the grievance

  procedure but not filing an initial grievance.

         Moore alleges that on or about June 30, 2019, Tresch entered his cell and made

  “‘threats’ for filing [a] civil complaint and filing grievances on him.” R. at 69. But,

  although we construe the facts in Moore’s favor, he is required to “produce specific

  facts that show . . . the threat . . . or intimidation actually did deter [him] from

  lodging a grievance.” May, 929 F.3d at 1235 (internal quotations omitted). Moore

  has not provided details about the contents of the alleged threats beyond a broad

  reference to their existence, nor has he explained why the alleged threats deterred

  him from filing a grievance. Therefore, Moore has failed to satisfy his burden to

  produce evidence showing that specific threats deterred him from filing a grievance.

         Moore has also failed to show that Tresch’s alleged threats were “sufficiently

  serious . . . to deter a reasonable inmate” from filing a grievance. Tuckel, 660 F.3d at

  1254. As we found above, Moore has not identified the specific nature or contents of

  Tresch’s alleged threats. He has also failed to offer evidence that other inmates have

  been—or reasonably would be—deterred by such threats. Therefore, Moore has

                                              12
Appellate Case: 20-1334      Document: 010110651640      Date Filed: 03/02/2022   Page: 13



  provided no evidence to support a favorable finding on the Turner test’s objective

  prong.

                                                  IV.

           For the foregoing reasons, we AFFIRM the district court’s ruling and

  DISMISS Moore’s motions for speedy disposition and to extend time to resubmit

  filing fees as moot.




                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                             13